This conviction was for the theft of divers and sundry pistols amounting in value to $190 as charged.
Three grounds of the motion for new trial complain that Westmoreland was not corroborated by legal and competent evidence tending to connect defendant with the commission of the offense, was not sufficiently corroborated as required by law, and because the court erred in defining the law of accomplices. The evidence is not before us, and there are no bills of exception in the record. The charge on accomplice testimony seems to be sufficient. The allegations criticising the charge are of the most general nature and point out no defect. However, the charge seems to be in conformity with the decisions.
The judgment is affirmed.
Affirmed. *Page 76